679 N.W.2d 153 (2004)
STATE of Minnesota, Respondent,
v.
Christine LaFONTAINE, Appellant.
No. C8-03-184.
Supreme Court of Minnesota.
April 29, 2004.
Rehearing Denied May 20, 2004.
Heard, considered, and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein, and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals filed August 19, 2003, be, and the same is, affirmed without opinion.
BY THE COURT:
/s/ Kathleen A. Blatz
Chief Justice
ANDERSON, RUSSELL A., J., took no part in the consideration or decision of this case.